Title: From George Washington to Major General John Sullivan, 20 October 1779
From: Washington, George
To: Sullivan, John


        
          Dr Sr
          Hd Qrs [West Point] Octr 20th 1779
        
        The crowded situation of the Troops in this quarter & the difficulty in procuring forage & other matters induces me to desire you will halt those under your command, in the neighbourhood of Chester where they will be best accommodated. Any distance from 4 to 12 miles above that place towards Sussex Court House will be a convenient position, & answer every purpose in case a co-operation with the Count should happen—I have mentioned the matter to Genl Greene, who will probably have fixed on the ground for your encampment and will give you timely notice When you are fixed in your Camp you will be pleased, to take every opportunity of maneuvreing the troops—The necessity of doing it I need not urge to you—The hours fixed on here for that purpose are from 9 to 11 in the forenoon & from 3 to 5 in the afternoon—We have no certain accounts of the french fleet, or what success it has had to the Southward—The report however is, that both the British Army & Navy there are captured—A short time must determine the truth of this report. I am, &ca
        
          G.W.
        
      